Citation Nr: 1623823	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  07-38 142A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 23, 2008.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1940 to July 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran and his spouse provided testimony before the undersigned Veterans Law Judge sitting at the RO in May 2012.  A transcript of the hearing has been associated with the Veteran's claims file.

In September 2012, the Board remanded the case for additional development.  In May 2015, the Board denied entitlement to a rating in excess of 40 percent for degenerative arthritis of the lumbar spine and a TDIU prior to October 23, 2008.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, pursuant to a Joint Motion for Partial Remand (hereinafter, Joint Motion), the Court vacated the Board's decision to the extent that it denied entitlement to a TDIU prior to October 23, 2008, and remanded the case for further adjudication.   

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files, which includes additional evidence relevant to the issue on appeal.  The Board further observes that the Veteran, through his attorney, submitted additional evidence in April 2016 with a waiver of Agency of Original Jurisdiction (AOJ) consideration. See 38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

The Veteran's representative asserted in the April 2016 correspondence that the Veteran is entitled to special monthly compensation (SMC) based on loss of use of both lower extremities.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the period prior to October 23, 2008, the Veteran was not unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU for the period prior to October 23, 2008, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a May 2007 letter, sent prior to the July 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate his TDIU claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

Additionally, the Veteran was afforded VA examinations for his service-connected disabilities that included a discussion of the impact his such disabilities have on his employability in March 2006, May 2007, June 2009, May 2010, July 2011, and December 2014.  Neither the Veteran nor his representative has alleged that the examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the impact the Veteran's service-connected disabilities have on his employability as they include an interview with the Veteran, a review of the relevant history, and an appropriate examination. Furthermore, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's TDIU claim and no further examination is necessary.

Additionally, in May 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2012 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Additionally, testimony regarding the Veteran's arguments as to why he believes he is entitled to a TDIU prior to October 23, 2008.  In this regard, the undersigned Veterans Law Judge solicited testimony regarding the effects of his service-connected disabilities on his ability to work.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, based on the Veteran's testimony, the Board remanded the case in September 2012 in order to obtain additional records and afford him a VA examination.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As indicated previously, the Board remanded this case in September 2012 in order to obtain any outstanding private and VA treatment records and to afford the Veteran a VA examination to determine whether he was rendered unemployable as a result of his service-connected disabilities prior to October 23, 2008.   Thereafter, in September 2012, the AOJ sent the Veteran a letter asking for information and authorization in order to obtain any outstanding private treatment records.  In December 2014 the Veteran submitted an authorization form and only listed a VA medical center and no private treatment providers.  As noted in the January 2015 supplemental statement of the case, the Veteran's VA treatment records dated through November 2014 were obtained and considered.  Furthermore, the Veteran was afforded a VA examination in December 2014 in accordance with the remand directives.  Therefore, the Board finds that the AOJ has substantially complied with the September 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided). VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a). 

The claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

To determine whether a TDIU is warranted, the Board must consider all evidence of record to determine the earliest date as of which, within the one year prior to the filing of an informal or formal claim for TDIU, an increase in disability is ascertainable.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992); accord Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  The responsibility for making the ultimate TDIU determination is placed on the adjudicator and not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran filed a claim for TDIU on February 28, 2007, and was granted TDIU, effective October 23, 2008.  The Veteran testified that he warranted a TDIU rating as of the date of claim, February 28, 2007.  Furthermore, as indicated previously, the effective date of an increased evaluation, which includes a TDIU, will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the effective date is the date of receipt of claim. 38 C.F.R. § 3.400(o)(2).  Therefore, the relevant temporal focus includes evidence dated a year prior to February 2007.

Prior to October 23, 2008, the Veteran was service-connected for degenerative arthritis of the lumbosacral spine, rated as 40 percent disabling; scars and third degree burns of the right foot with intractable plantar keratosis, rated as 10 percent disabling; scars and third degree burns of the left foot with intractable plantar keratosis, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; scars and third degree burns of the right upper extremity, rated as 10 percent disabling; anxiety state, rated as 10 percent disabling; scars and burns of the right upper extremity, abdomen and feet, rated as noncompensable until May 15, 2001; asymptomatic scars of the chest from operations, rated as noncompensable; hearing loss of the left ear, rated as noncompensable; and scars and third-degree burns of the abdomen, rated as noncompensable. He had a combined evaluation of noncompensable effective March 19, 1958, 40 percent as of September 18, 1997, 50 percent as of May 15, 2001, 60 percent as of May 24, 2001, and 80 percent since October 23, 2008.

The Board finds that the Veteran's multiple disabilities are due to a common etiology, as such all resulted from his combat service.  Specifically, a review of his service records show the Veteran was injured in February 1942 and April 1945, as he was treated with a blast concussion after the destroyer he served on, the U.S.S. Pringle, was sunk during the Battle of Okinawa.  Therefore, all the Veteran's service-connected disabilities have a common etiology from his combat service and he met the criteria for consideration for a TDIU as of May 24, 2001, pursuant to 38 C.F.R. § 4.16(a).  However, the Board finds that, although the schedular criteria is met for a TDIU prior to October 23, 2008, the Veteran was not unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities prior to that date.

As relevant to the Veteran's educational and employment background, the April 2016 vocational employability assessment reflects that he worked as a machinist from 1945 to 1950, a carpenter and superintendent from 1950 to 1965, a superintendent from 1969 to 1990 and an estimator from 2001 to 2003.  The Veteran reported that he retired due to age and as a result of his back.  He reported he did not graduate from high school, only attended to the ninth grade and never obtained his GED.

The Veteran underwent a March 2006 VA examination for his service-connected residual scars from third degree burns of the right foot and left foot and service-connected degenerative arthritis of the lumbar spine.  The examiner noted severe degenerative arthritis of the lumbar spine, with severe limitations in bending, lifting, overhead reaching, running and impact activities and sports, prolonged standing, and prolonged sitting.  With regard to the back, the examiner reported sedentary employment is limited in prolonged sitting.  Further, she indicated that the Veteran's third degree burns of the right upper extremity and left upper extremity were not manifested by functional loss and there was no effect on employment.  It was also noted that his scars from third degree burns of the right foot and left foot with intractable plantar keratosis were manifested by moderate functional loss and moderate limitations in prolonged weight bearing.  However, the examiner noted no effects on sedentary employment.  There was also no functional loss or effect on sedentary employment for the Veteran's scars on his abdomen and chest. 

The Veteran was afforded a VA mental health examination in March 2006 and it was noted that sedentary employment was feasible.  It was also noted that, for 
activities of daily living, he felt the great need to "stay busy" and he wrote books, ran errands, and did small jobs about the house.

At a May 2007 VA examination for the Veteran's service-connected residual scars from third degree burns of the right foot and left foot, it was noted that there were subjective reports of increased pain and decreased tolerance for walking and sitting since his 2005 VA examination.  It was also noted that his degenerative arthritis of the lumbar spine was manifested by functional loss for prolonged standing and walking.  It was further observed that he retired in 1990 because of eligibility of age or duration of work.

In a June 2007 private medical report, Dr. S.B. noted that the Veteran complained of central lower back pain with numbness and tingling radiating down both legs.  He further indicated that sitting aggravates his condition and causes his legs to experience a dull ache bilaterally.  Upon examination, he reported all dorsal-lumbar ranges of motion are guarded and are performed with an increase of lower back pain.  The Veteran was totally unable to flex forward and touch his toes due to the pain and rigidity and seated leg raises were positive with pain to the lower back at 45 degrees on the right and 75 degrees on the left.

In June 2009 the Veteran was afforded a VA examination for his service-connected residual scars from third degree burns of the right foot and left foot and service-connected degenerative arthritis of the lumbar spine.  At such time, it was noted that he retired in 1990 as a construction manager because of his back problems. 

At the Veteran's March 2010 VA mental health examination, the examiner stated that, although the Veteran isolates himself, he is able to appropriately interact with others, and he engaged in a limited number of social activities and completed basic activities of daily living independently.  He was able to meet family responsibilities and psychiatrically he was able to meet work demands and responsibilities. 

The Veteran was afforded a VA examination in July 2011 regarding his service-connected degenerative arthritis of the lumbar spine, scars from third degree burns of the right and left feet, scar from third degree burns of the right upper extremity, and scars of the chest and abdomen.  It was noted that he retired in 1990 as an international construction manager because he was unable to complete his duties due to his back condition.  In this regard, it was noted that his work was affected because of increased pain and decreased endurance to prolonged walking, lifting, and climbing.  The VA examiner stated that, for the degenerative arthritis of the lumbar spine and scars from third degree burns of the right and left feet, the Veteran would be unable to perform employment activities requiring lifting, standing, walking, climbing, and bending.  Based upon his service-connected degenerative arthritis of the lumbar spine, more sedentary forms of employment would be limited due to restrictions on prolonged sitting.  However, sedentary forms of substantial gainful employment would not be limited by his right and left foot conditions.  The scar of his right upper extremity prevented him from employment activities requiring lifting and repetitive movements of the right arm.  More sedentary forms of employment would not be limited by his right arm condition as long as he took breaks from repetitive movements.  There were no employment restrictions secondary to the scars on his chest.

At the July 2011 VA mental health examination, it was noted that the Veteran had significant medical conditions and his mobility was affected.  It was noted that the Veteran was a retired construction manager who managed multi-million dollar projects.  The VA examiner stated that the Veteran's anxiety symptoms would not affect his ability to engage in substantial gainful employment. 

The Veteran was afforded a VA audiology examination in July 2011 and it was stated that his hearing loss would preclude him from jobs that placed critical demands upon one's hearing, such as prison guard, court recorder, medical transcriptionist, 911 operator, etc.  However, with reasonable accommodations, his hearing loss did not preclude him from sedentary employment.  In addition, his tinnitus did not preclude him from any type of employment.  The Veteran also received treatment from a private examiner in May 2012, who reported the Veteran has been a patient of his since December 2001 and his current complaints of back pain have not changed much with time.

At the Veteran's December 2014 VA spine examination, it was stated that the Veteran's back disability impacts his ability to work.  The examiner noted the Veteran is unable to secure or maintain substantially gainful employment at this time and since about the year 2000.  It was noted that he was unable to lift, to carry, or to walk any substantial distance.  However, it was also noted his sedentary employment was not affected.

As previously discussed, the Board denied the current claim in May 2015, which was followed by a December 2015 Joint Motion by the Court for further adjudication.  Subsequent to that decision, an April 2016 vocational employability assessment was submitted by a vocational expert.  She reported that, in order to complete the evaluation, she reviewed the Veteran's file and conducted a telephone interview with the Veteran.  During the interview, the Veteran reported that he never graduated high school or obtained his GED.  He indicated that, after he was discharged from the United States Navy in 1945, he joined an apprentice program to be a machinist.  He then worked for Pelican Waterwheel from 1945 to 1948.  He then worked as a service man for an office equipment company that made office equipment for bulk mail.  From 1950 to 1960 he worked as a carpenter and then became the superintendent.  He reported he had a crew under him and was responsible for the construction of large buildings.  He likened his duties to civil engineering and general contract work.  He reported that he managed crews, ordered supplies, and was responsible for meeting budgets and production goals.  

Thereafter, the Veteran worked for a company that sent him to Chile to build a site for a mining operation, from 1969 to 1972.  From 1978 to 1990 he worked for a company as superintendent on the construction of buildings in the Philippines, Indonesia, Africa, Brazil, and Chile, as well as other countries.  He indicated that, from 1990 to 2000, he lived in Chile and worked on his house, also writing about his life.  He reported that he never became fluent in Spanish.  In 2000 he returned to the United States and worked on construction estimates from 2001 to 2003.  The Veteran reported that he never worked full time in this position; rather, he only worked six hours a day initially and reduced his time to four hours a day due to his pain caused by his service-connected injuries.  He reported during this time he had to take rest breaks frequently for 10 to 15 minutes at a time.  During the rest breaks he was provided a cot to lie down and rest.  He reported having to take many breaks due to the pain in his back, legs and feet and that his pain level was an eight or nine out of ten.  When he stopped working he reported his pain level went down to a five or six out of ten.  The Veteran reported he stopped working because of the pain.  He further reported that he can walk to the bathroom on his own but sometimes needs assistance from his wife and is able to work on the computer only for two minutes at a time due to the pain.  He indicated that he started using a walker in 2004, and in 2008 or 2009 he started using a wheelchair.

The vocational expert reviewed and summarized the aforementioned evidence, and concluded the Veteran is not able to secure and follow substantially gainful employment, to include sedentary employment, due to his service-connected physical disabilities, since at least 2005 and potentially as far back as 2001.  She noted that the Veteran's inability to perform prolonged sitting, standing, bending, lifting, overhead reaching, running, and walking was well documented in the record from at least 2005 to the present.  The vocational expert further observed that the December 2014 VA examiner  reported the Veteran was unable to secure and maintain substantially gainful employment since about the year 2000.  She noted that the Veteran's medical records describe his limitations in his ability to sit, stand, and walk for prolonged periods and are consistent with his reported limitations.

Additionally, the vocational expert reported sedentary employment often requires prolonged sitting, with occasional walking or standing and as described above, it is well documented that the Veteran's service-connected back disability precludes him from prolonged sitting, standing, and walking.  She further noted the Veteran also has less than a high school education and his work history consists primarily of physical occupations and he would not have the skills necessary to transfer to sedentary employment.

After a careful review of the record, the Board finds that the Veteran is not entitled to a TDIU prior to October 23, 2008.

Although an extensive vocational employability assessment was submitted in April 2016 supporting the Veteran's claim, the Board finds the preponderance of the evidence, including multiple VA examinations, continue to support a finding that the Veteran was not unable to secure or maintain substantially gainful employment prior to October 23, 2008.  The December 2015 Joint Remand from the Court indicated that, in its May 2015 decision, the Board failed to address favorable evidence prior to October 2008 which tended to show the Veteran's disabilities affected employability.  After a detailed review of all favorable evidence for the Veteran prior to October 2008, the Board's prior conclusion remains unchanged.

Specifically, in March 2006, it was stated that the Veteran's service-connected degenerative arthritis of the lumbar spine limited his sedentary employment due to prolonged sitting as he was unable to sit at a desk for prolonged periods of time; however, the VA examiner did not find that he was precluded entirely from sedentary employment.  Also in March 2006, it was stated that that the Veteran's third degree burns of the right upper extremity and left upper extremity had no effect on employment.  Further, while the Veteran's scars from third degree burns of the right foot and left foot were manifested by moderate functional loss and moderate limitations in prolonged weight bearing, the examiner found that such had no effect on sedentary employment.  There was also no functional loss or effect on sedentary employment as a result of the Veteran's scars on his abdomen and chest.  Furthermore, in March 2006, the Veteran reported to the VA mental health examiner that he felt the need to stay busy so he did errands and small jobs around the house, and the VA examiner found that sedentary employment was feasible.

Moreover, at the May 2007 VA examination for his service-connected residual scars from third degree burns of the right foot and left foot and degenerative arthritis of the lumbar spine, it was stated that the Veteran had decreased tolerance for walking and sitting, but the examiner did not find that such rendered him unable to secure or follow a substantially gainful occupation.  Instead, it was noted that the Veteran retired because of eligibility of age or duration of work and not the service-connected disabilities.

The June 2007 private medical report indicated the Veteran reported central low back pain with numbness and tingling radiating down both legs.  He further indicated that sitting aggravates his condition and causes his legs to experience a dull ache bilaterally.  However, there was no opinion indicating that the Veteran could not work at least in a sedentary position due to his back condition.

Further, at the Veteran's March 2010 VA mental health examination, it was stated that psychiatrically he was able to meet work demands and responsibilities.  In July 2011, it was determined that the Veteran would be unable to perform employment activities requiring lifting, standing, walking, climbing, and bending, and more sedentary forms of substantial gainful employment would be significantly limited due to restrictions on prolonged sitting; however, the VA examiner did not find that such rendered him unable to secure or follow a substantially gainful occupation in sedentary employment.  He also found that sedentary forms of substantial gainful employment would not be limited by the Veterans scars from third degree burns of the right and left feet, or his scar from third degree burns of the right upper extremity as long as he took breaks from repetitive movements.  The Board notes that many sedentary positions would allow for such breaks while working.  The July 2011 VA examiner further stated that the Veteran's anxiety symptoms would not affect his ability to engage in substantial gainful employment.  It was also stated in July 2011 that, with reasonable accommodations, his hearing loss did not preclude him from sedentary employment, and his tinnitus did not preclude him from any type of employment.  While the most recent December 2014 VA spine examiner stated that the Veteran was unable to secure or maintain substantially gainful employment since about the year 2000, he also stated that the Veteran's sedentary employment was not affected.

The Board notes the April 2016 vocational expert's report concluded that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities.  She reported sedentary employment often requires prolonged sitting, with occasional walking or standing and the Veteran's service-connected back disability precludes him from prolonged sitting, standing, and walking.  She further noted the Veteran also has less than a high school education and his work history consists primarily of physical occupations and he would not have the skills necessary to transfer to sedentary employment.

However, the Board finds that the April 2016 vocational expert's opinion was based on an inaccurate factual premise, i.e., that the Veteran performed primarily physical occupations.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Specifically, while the Veteran has less than a high school education, he reported that his work history included many complex tasks, including managing other employees.  In this regard, the evidence shows he worked as a superintendent with a crew under him, responsible for the construction of large buildings.  He likened his duties in this position to civil engineering and general contract work, reporting that he managed crews, ordered supplies, and was responsible for meeting budgets and production goals.  He also worked as a superintendent overseas responsible for the construction of small bridges and airports.  Further, he worked as a superintendent of construction of buildings in the Philippines, Indonesia, Africa, Brazil, and Chile, as well as other countries.  Therefore, the evidence reflects that, contrary to the April 2016 vocational expert's determination, the Veteran served in positions where the duties were not strictly physical.  Moreover, in light of such demonstrated capabilities, the Board finds that the vocational expert's determination that the Veteran would not have the skills necessary to transfer to sedentary employment to be without merit.

The Board has further considered the March 2006 VA examination in which it was indicated that the Veteran was unable to sit at a desk for prolonged periods of time, and Dr. S.B.'s June 2007 letter indicating that sitting aggravates the Veteran's back and causes his legs to ache bilaterally, as directed by the Joint Motion.  However, finds that, while the Veteran does have limitations as a result of his back disability, to include difficulty sitting for a prolonged period of time, and notes that he has been awarded a 40 percent rating for such disability since September 18, 1997, he is not unable to secure or follow a substantially gainful occupation consistent with his educational and occupational background as a result of his service-connected disabilities.

In this regard, the Board finds that the opinions rendered by the VA examiners regarding the functional effect of the Veteran's service-connected disabilities on his ordinary activity, to include employment, are entitled to great probative weight.  In this regard, the Court and Federal Circuit have held that medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In the instant case, the VA examiners each conducted an interview with the Veteran, a review of the relevant history, and an appropriate examination.  Additionally, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Furthermore, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiners' opinions regarding the limitations associated with the Veteran's service-connected disabilities, to include the impact that such have on his ability to secure and maintain gainful employment.

The Board has also considered the April 2016 report from a vocational expert; however, as discussed previously, such was based on an inaccurate factual premise and, consequently, is entitled to less probative weight.  Moreover, as she indicated herself, she is not a medical professional and, as such, the Board finds that she does not have the expertise to identify the limitations associated with the Veteran's service-connected disabilities.  See Geib, supra; Floore, supra.  In this regard, the Board notes vocational expert's statement that her opinion was rendered despite any medical professionals' opinion that the Veteran can engage in work activity.  She further indicated that medical professionals are qualified to define the physical or emotional limitations extending from a condition, but have limited expertise in translating this information into opining on whether or not this degree of restriction or limitation, or both, prevents one from working. As a vocational expert, she stated that she had her post graduate degree in rehabilitation counseling, a national certification as a Certified Rehabilitation Counselor, and over 20 years of
combined experience providing return to work counseling for people with disabilities and evaluating long term disability claims.  While the Board respects the vocational expert's qualifications, the Court and Federal Circuit have held that the ultimate question of whether a Veteran is capable of substantial gainful employment is a determination for the adjudicator.  Id.

The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  As indicated above, despite limitations imposed by the Veteran's service-connected disabilities, the weight of the probative evidence is against a finding that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities prior to October 23, 2008.

While the Veteran is competent to provide testimony pertaining to the limitations imposed by his service-connected disabilities, the competent medical evidence offering detailed specific findings pertinent to the criteria governing the award of a TDIU is the most probative evidence with regard to evaluating the impact of the Veteran's service-connected disabilities on his employability.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and the impact of the service-connected disabilities on the Veteran's employability.   

In sum, the evidence does not show that prior to October 23, 2008, that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities.  A TDIU is limited to consideration of service-connected disabilities; however, in this instance, the Board finds that the Veteran is not precluded from sedentary employment.  Therefore, the Board finds that he is not entitled to a TDIU prior to October 23, 2008. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU prior to October 23, 2008.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A TDIU prior to October 23, 2008, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


